       Case 1:18-po-00307-SAB Document 62 Filed 04/09/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   MICHAEL HOUK
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:18-po-00307-SAB
12                   Plaintiff,                       STIPULATION TO CONTINUE
                                                      SENTENCING HEARING; AND
13           vs.                                      ORDER
14   MICHAEL HOUK,                                    DATE: May 20, 2021
                                                      TIME: 10:00 a.m.
15                   Defendant.                       JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Special Assistant United States Attorney Philip Tankovich, counsel for plaintiff, and

20   Assistant Federal Defender Matthew Lemke, counsel for defendant Michael Houk, that the

21   sentencing hearing currently set for April 15, 2021, be continued to May 20, 2021, at 10:00 a.m.

22          The parties have agreed to continue the sentencing hearing at the request of the

23   defendant, who requests additional time to obtain records in preparation for sentencing.

24   Accordingly, the parties request a continuance to May 20, 2021.

25   \\\

26   \\\

27   \\\

28   \\\
       Case 1:18-po-00307-SAB Document 62 Filed 04/09/21 Page 2 of 3


 1                                      Respectfully submitted,
 2                                      MCGREGOR W. SCOTT
                                        United States Attorney
 3
 4   Date: April 8, 2021                /s/ Philip Tankovich
                                        PHILIP TANKOVICH
 5                                      Special Assistant United States Attorney
                                        Attorney for Plaintiff
 6
 7                                      HEATHER E. WILLIAMS
                                        Federal Defender
 8
 9   Date: April 8, 2021                /s/ Matthew Lemke
                                        MATTHEW LEMKE
10                                      Assistant Federal Defender
                                        Attorney for Defendant
11                                      MICHAEL HOUK
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
       Case 1:18-po-00307-SAB Document 62 Filed 04/09/21 Page 3 of 3


 1                                              ORDER
 2            IT IS HEREBY ORDERED that the sentencing hearing scheduled for April 15, 2021, is
 3   continued to May 20, 2021, at 10:00 a.m. The defendant is ordered to appear.
 4
 5   IT IS SO ORDERED.
 6   Dated:     April 8, 2021
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
